
	
		II
		110th CONGRESS
		2d Session
		S. 3463
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Tester (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to establish pilot
		  project offices to improve Federal permit coordination for renewable
		  energy.
	
	
		1.Pilot project office to
			 improve Federal permit coordination for renewable energy
			(a)In
			 generalSection 365 of the Energy Policy Act of 2005 (42 U.S.C.
			 15924) is amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by inserting
			 after subsection (i) the following:
					
						(j)Pilot project
				office To improve Federal permit coordination for renewable energy
							(1)Definition of
				renewable energyIn this subsection, the term renewable
				energy means energy derived from a wind, solar, renewable biomass, ocean
				(including tidal, wave, current, and thermal), geothermal, or hydroelectric
				source.
							(2)Field and
				district officesAs part of the Pilot Project, the Secretary
				shall designate 1 field or district office of the Bureau of Land Management in
				each of the following States to serve as Renewable Energy Pilot Project Offices
				for coordination of Federal permits for renewable energy projects and
				transmission lines to integrate renewable energy:
								(A)Arizona.
								(B)California.
								(C)New
				Mexico.
								(D)Nevada.
								(E)Montana.
								(F)Wyoming.
								(3)Memorandum of
				understanding
								(A)In
				generalNot later than 90 days after the date of enactment of
				this subparagraph, the Secretary shall enter into an amended memorandum of
				understanding under subsection (b) to provide for the inclusion of the
				additional Renewable Energy Pilot Project Offices in the Pilot Project.
								(B)Secretary of
				EnergyThe Secretary of Energy shall be a signatory of the
				amended memorandum of understanding.
								(C)Signatures by
				governorsThe Secretary may request that the Governors of each of
				the States described in paragraph (2) be signatories to the amended memorandum
				of understanding.
								(4)Designation of
				qualified staffNot later than 30 days after the date of the
				signing of the amended memorandum of understanding, all Federal signatory
				parties shall, if appropriate, assign to each Renewable Energy Pilot Project
				Offices designated under paragraph (2) an employee described in subsection (c)
				to carry out duties described in that subsection.
							(5)Additional
				personnelThe Secretary shall assign to each Renewable Energy
				Pilot Project Office additional personnel under subsection
				(f).
							.
				(b)Permit
			 processing improvement fundSection 35(c)(3) of the Mineral
			 Leasing Act (30 U.S.C. 191(c)(3)) is amended—
				(1)by striking
			 use authorizations and inserting and renewable energy use
			 authorizations; and
				(2)by striking
			 section 365(d) and inserting subsections (d) and (j)(2)
			 of section 365.
				
